Citation Nr: 0033155	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to November 1960.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In March 2000, the veteran 
was afforded a hearing before the undersigned Board member.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's service-connected paranoid schizophrenia 
results in total social and occupational impairment and is 
manifested sleep difficulty, paranoia, depression, 
tangential thought processes, fair insight and judgment 
and social isolation.


CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenia, 
paranoid type, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991) amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.125, 4.130, Diagnostic Code 9203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for his 
service-connected paranoid schizophrenia.  Before addressing 
this issue, the Board notes that, on November 9, 2000, the 
President signed into law the "Veterans Claims Assistance 
Act of 2000", Pub. L. No. 106-175 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter referred to as 
the "Act"), that substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for an increased rating for his 
schizophrenia disability, the Board has reviewed the 
veteran's claim in light of the Act, and concludes that the 
RO did not fully comply with the new notification 
requirements at the time the veteran's claim was filed.  
Specifically, the veteran and his representative were not 
explicitly advised at the time the claim was received of any 
additional evidence required for it to be substantiated and 
the RO did not identify which evidence would be obtained by 
VA and which was the claimant's responsibility.  However, to 
the extent possible, lay and medical evidence was developed 
with respect to the veteran's claim, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to a 
higher rating. The veteran and his representative responded 
to the RO's communications with additional evidence and 
argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A.O.G.C. Prec. 16-92, para. 16 (57 Red. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA psychiatric 
compensation examination performed in January 1999, that is 
described below, satisfied this obligation.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for an 
increased rating for paranoid schizophrenia.

Factual Background

Service connection for schizophrenia, paranoid type, was 
granted by the RO in March 1961.  In June 1961, a 30 percent 
disability evaluation was awarded for the veteran's 
psychiatric disability.  That evaluation remained in effect 
until September 1985, when the RO assigned a noncompensable 
evaluation for the service-connected schizophrenic reaction, 
paranoid type.

In December 1998, the veteran submitted a claim for an 
increased rating for his service-connected psychiatric 
disability.  He asserted that he was totally disabled and 
unable to work since January 1997.

The veteran, who was 70 years old, underwent a fee-based VA 
examination in January 1999.  According to the examination 
report, the veteran complained of sleep difficulty and was 
scared "they are going to lock [him] up."  He said he had 
to return his pension money to the government and did not 
have enough money to buy food, worried about past events and 
saw his deceased mother, who died in 1953, in his sleep.  The 
veteran appeared to be preoccupied about the government and 
believed it would lock him up.  Current medications included 
Dilacox, Nitrostat, Zestoretic and Imdur.  His past medical 
history included prostate cancer, diagnosed in 1961 and 
treated with radiation, hypertension, heart attacks, kidney 
failure and asthma.  He saw a private doctor for medical 
problems.  After discharge, the veteran reported doing 
construction work and, in 1997, worked loading large trucks 
for Goodwill.  The veteran said he found his wife with 
another man, threatened to kill her and was hospitalized in 
service.  He separated from his wife and she died last year.  
The veteran was married for 10 years and had five children.  
He reported that he lived on the streets and with others in 
the recent past and was recently granted Section 8 housing.  
The veteran had a history of heavy alcohol use and said he 
stopped drinking three years earlier.  He did his own 
activities of daily living and managed his own finances.  The 
veteran had no close friends.  

On examination, the veteran was casually dressed and groomed 
with restless behavior.  He was alert and oriented to person, 
place and time.  His speech was coherent, his mood depressed 
and nervous and his affect was anxious.  The veteran's 
thought processes were tangential and he "perseverates" 
(repetition of response after the stimulus has ceased or in 
response to different stimuli, e.g., a patient answers a 
question correctly but gives the same answer to succeeding 
questions, seen in schizophrenia; see DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1266 (28th ed. 1994)).  His thought 
content included sleep disturbance.  There were no 
hallucinations, but he was paranoid.  There was no suicidal 
ideation, no homicidal thoughts, no obsessive/compulsive 
behavior and no panic attacks.  The veteran remembered his 
birth date and was able to name the current and last three 
presidents.  He exhibited adequate impulse control and had 
fair judgment and insight.  The Axis I diagnosis was 
schizophrenia, paranoid type, and a score of 40 was assigned 
on the Global Assessment of Functioning (GAF) scale.  The 
examiner opined that the veteran needed psychiatric treatment 
for his illness and management of his psychosocial problems.  
Further, the doctor stated that due to the severity of his 
symptoms and multiple problems, the veteran was unable to 
maintain gainful employment, but did his own activities of 
daily life and managed his own finances.

At his March 2000 Board hearing, the veteran described having 
attacks several times a week that lasted two to three hours, 
during which he trembled, felt faint and had shortness of 
breath.  During an attack the veteran curled up in a chair or 
went to bed.  His daily routine involved taking three baths, 
bathing until there was no ring in the tub, but he had not 
told a doctor that he took three baths daily; then he took 
his medicine and returned to bed.  He normally went to sleep 
at approximately 7:00 p.m. and arose at about 3:00 a.m., left 
his television on during the night and awoke several times.  
He testified that he was a construction worker for about ten 
years, but had not worked since about 1998 due to shortness 
of breath and asthma attacks.  The veteran denied having a 
social life, lived in a sixteen-unit apartment complex and 
knew one resident who looked out for him, but did not know 
other residents.  He rarely went to church and was 
uncomfortable in crowds.  The veteran thought he had eleven 
children, most of who lived in other states and with whom he 
had little contact.  One daughter visited him monthly, paid 
his bills and laid out his clothes for the whole month.  The 
veteran cried frequently and said he was depressed.  He ate a 
lot of junk food and was sometimes uncomfortable going to the 
large store near his home because the store clerks were 
occasionally indifferent to him.  

Additionally, the veteran reported receiving psychiatric 
treatment at a VA medical center. The veteran described 
visions of seeing his mother and, about once or twice a 
month, saw little men that looked like little midget men with 
funny jagged teeth in their mouth.  Approximately three or 
four times a month, he heard voices, during which it felt 
like something was crawling around in his head and he woke up 
in a sweat.  He had terrible dreams that he could not 
remember, but took prescribed medication to try to help him 
recall them.  The veteran felt uneasy around people and often 
felt that people in general were out to get him, even at his 
apartment house.  He thought other people, including his 
neighbors, talked about him and called him crazy.    

At the hearing the veteran submitted a list of his daily 
medications, that included Prozac, Paxil, Zoloft, Risperidone 
and Hydrochlorothiazide.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 4.1, 4.10 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected paranoid schizophrenia and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130 (2000).

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) DSM-IV that replaced DSM-III-R.

As the veteran's claim for an increased rating was received 
in December 1998, it will be evaluated under the new 
criteria, effective November 7, 1996.

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9203, 38 C.F.R. § 4.130 (for paranoid 
schizophrenia) is evaluated under the general rating formula 
used to rate psychiatric disabilities other than eating 
disorders.  38 C.F.R. § 4.130 (2000).  A 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2000).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service- 
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 61 Fed. Reg. 52698; see also 38 C.F.R. § 
3.102 (1999).  In light of the above, the Board shall 
consider all of the veteran's various symptoms in assigning a 
rating for the veteran's paranoid schizophrenia.  See 
Mittleider v. West, 11 Vet. App.  at 182.

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met as the veteran's service-connected 
schizophrenia, paranoid type, has effectively resulted in 
total occupational and social impairment.  The Board finds 
that the medical evidence is consistent with showing that the 
veteran is unemployable due to the disability at issue.  See 
Mittleider.  In fact, in January 1999, a VA examiner found 
that the severity of the veteran's symptoms and multiple 
medical problems prevented him from maintaining gainful 
employment.  Further, the VA examiner assigned a GAF score of 
40, denoting some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, family relations, judgment, thinking or mood.  GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  Additionally, the 
veteran's paranoid schizophrenia symptomatology included 
sleep disturbance, depression, paranoia, tangential thought 
content and fair judgment and insight.  He testified to 
experiencing panic attacks, hearing voices, having visions of 
little men and bathing three times each morning.  In reaching 
this decision, the Board recognizes that the veteran's 
capability to work was at times affected by his other medical 
problems.  Nevertheless, the record also establishes that he 
was treated for debilitating symptoms nondissociable from the 
service-connected paranoid schizophrenia that included 
perseveration, sleep difficulty, paranoia, social isolation 
and depression and that, for all intents and purposes, 
precluded him from gainful employment.  Resolving the benefit 
of the doubt in the 

veteran's favor, the Board concludes that the criteria for 
the assignment of a 100 percent rating for schizophrenia, 
paranoid type, have been satisfied.  38 U.S.C.A. §§1155, 
5107; 38 C.F.R. § 4.132, Diagnostic Code 9203.


ORDER


A 100 percent rating for schizophrenia, paranoid type, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

